Citation Nr: 1528161	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable disability rating for carotid artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chishlom, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and a March 2013 U.S. Court of Appeals for Veterans Claims (CAVC) Order which determined that a TDIU claim had been reasonably raised as part of a then adjudicated increased rating claim.

With regard to the TDIU claim, in October 2012 the Board issued a decision denying several increased rating claims. In March 2013, CAVC granted a Joint Motion to Remand (JMR) which found that the Board had failed to adjudicate a reasonably raised claim for TDIU. In November 2013, the Board remanded the TDIU claim.  

As such, the issues currently before the Board is a claim for a compensable rating for carotid artery disease and a claim for TDIU, as reflected on the title page.

The Board remanded the case to the RO for additional development in November 2013.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  The Veteran's carotid artery disease has been asymptomatic.

2.  The Veteran's service-connected disabilities do not preclude gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for carotid artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Codes 7911-7110, 7911-7112 (2014).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Moreover, while the Veteran's claim has been appealed to the Court of Appeals for Veterans Claims (Court), no argument was advanced regarding any notice deficiency.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

In a July 2013 rating decision, the Veteran was awarded a noncompensable rating for his carotid artery disability, effective May 20, 2008, under diagnostic code 7199-7110.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

Turning to the facts in this case, in May 2010, the Veteran denied having any cardiopulmonary symptoms and had no complaints.  In August 2010, two to three times per week he walked four to five miles.  He denied having any chest pain or dyspnea.  His carotid artery disease resulted in no symptoms of cerebrovascular accidents.  In December 2010, his carotid artery disease resulted in scattered plague on the left with no significant stenosis and no blood flow on the right.  Recent carotid ultrasound showed no change and the Veteran was not having any signs or symptoms of cerebral insufficiency.  He was to continue his current medications and monitor his diet and exercise.  In June 2014 and September 2014, his carotid artery disease showed no change and was asymptomatic

The Veteran was afforded a VA examination in July 2013.  It was noted that the Veteran was diagnosed with carotid artery stenosis in 2001 and underwent surgery.  The Veteran had scars, but otherwise there were no other pertinent physical findings, complications, conditions, signs, or symptoms.

The evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected carotid artery disease at any time during the pendency of this claim.  The RO rated the Veteran's disability at a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7199-7110.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  Under Diagnostic Code 7110, governing the evaluation of aortic aneurysms, a 60 percent evaluation is warranted where the disability precludes exertion, and a 100 percent evaluation is warranted where the aneurysm is five centimeters or larger in diameter, or if symptomatic for the period from hospital admission to surgical correction.  Other potentially applicable provisions include Diagnostic Code 7112, which provides for a noncompensable rating for asymptomatic aneurysms of a small artery.  Diagnostic Code 7111, which governs the evaluation of aneurysms of any large artery, and provides for a 20 percent evaluation for claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachial index of 0.9 or less. However, the Board finds that Diagnostic Code 7199-7112 is more applicable in this case.  

Review of the evidence indicates that the Veteran's carotid artery disability is essentially asymptomatic. The Veteran's representative points to the August 2008 VA examination which notes the Veterans report of occlusion of the right coronary artery and left coronary artery stenosis. However, the examiner also notes that the right carotic artery underwent a ligation and angioplasty and his right carotid artery disease has been without sequelae since that time, and that he was without sequelae with regard to his left carotid artery disease.  Basically, the examiner found his carotid artery disease to be asymptomatic. There is no evidence of record that the Veteran's carotic artery disease is symptomatic. Accordingly, there is no basis to assign a compensable rating for this disability under any of the potentially applicable diagnostic codes. 

TDIU

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the occupational and social functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.

GAF scores ranging from 41 to 50 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF score ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

The Veteran's service-connected disabilities are a psychiatric disorder, to include anxiety disorder with gastrointestinal features, currently evaluated as 70 percent disabling; hypertension, currently evaluated as 10 percent disabling; and noncompensable disabilities of neck scars and carotid artery disease.  The Veteran has a combined disability rating 70 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran currently meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

In the Veteran's TDIU claim form (VA Form 21-8940) and affidavit, received in December 2014, he indicated that he worked fifty hours per week as a utility man, which included janitorial duties and driving a truck to pick up equipment.  He indicated that he worked from 1971 to 2005 and left his employment due to his disability.  He reported that he received workplace accommodations, such as additional breaks or leaving early.  He indicated that he had a college education.  He indicated that he was unable to maintain substantial gainful employment due to service-connected disabilities.  Finally, he reported that he could work better by himself, but he was unable to find that type of employment.

In February 2014, his former employer reported that the Veteran retired from his position in 2005 and it was unknown if any concessions were made due to his age or disability.

A review of the Veteran's VA treatment records, taken in total, does not suggest unemployability.  Medical treatment records from April 2009 to September 2014 show that the Veteran was consistently found to be pleasant, cooperative, goal-directed, and fully alert and oriented.  His speech was normal, his mood was ok, his affect was euthymic, his insight and judgment were normal, and his attention, concentration, and memory were good.  He was assessed GAF scores of 65 to 70, which indicates only some mild symptoms or some difficulty in social or occupational functioning.  

The Veteran has been afforded multiple VA examinations.  At a July 2008 VA examination, the Veteran reported that he stopped working due to driving anxiety.  He also reported that while he had problems with a few bosses at work, his interpersonal functioning with his coworkers was pretty good.  

A May 2011 VA examiner, while assessing the Veteran with a GAF of 55, indicated that the Veteran appropriately interacted with others, engaged in social activities, was capable of basic activities of daily living, and was able to meet family responsibilities.  However, the examiner noted that the Veteran was unable to meet his work demands and retired earlier than planned.  However, a GAF of 55 and being unable to meet his previous employer's work demands falls short of suggesting unemployability.

A July 2013 VA examiner, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, opined that the Veteran's vascular condition did not impact his ability to work.  While the examiner indicated that the Veteran's noncompensable scars impacted the Veteran's ability to work, no limitations were indicated.  In addition, the examiner also checked that the Veteran's scars did not result in any limitation of function.  Therefore, greater weight is given to the indication that the Veteran's scars did not result in any limitation of function as the examiner did not specify any work limitations.

In May 2014, the Veteran was afforded a VA examination specifically regarding his claim for TDIU.  After reviewing the record, conducting a thorough examination, and interviewing the Veteran, the psychiatric examiner opined that the Veteran's psychiatric disorder caused significant occupational impairment in the form of panic attacks and anxiety while driving, which prevented him from employment that required him to drive vehicles.  The examiner opined that the Veteran could work at a desk job, monitor gauges, or perform routine repairs.  The examiner opined that it is "not at least as likely as not" (less than 50 percent probability) that the Veteran's psychiatric disorder precludes substantial gainful employment.  After reviewing the record, conducting a thorough examination, and interviewing the Veteran, the physical examiner opined that the Veteran's service connected neck scar, hypertension, and carotid artery disease limited him to sedentary work, but he is unable to engage in hard physical labor that would increase his blood pressure.

In June 2013, the Veteran underwent a psychological evaluation with private physician Dr. J.P.  The Veteran reported that he got panic attacks while driving, which made it impossible for him to drive and work.  After conducting phone interviews with the Veteran and the Veteran's wife, Dr. J.P. assessed the Veteran with a GAF of 47.  In addition, Dr. J.P. opined that the Veteran had occupational and social impairments with deficiencies in most areas of his life and had been unable to maintain substantially gainful employment since he left work in 2005 due to the severity and chronicity of his psychological condition.  Dr. J.P. reiterated his findings in a December 2014 addendum opinion.

While the opinions of Dr. J.P. are informative, it is not the role of Dr. J.P to find the Veteran is unemployable.  Instead, it is the province of VA to determine employability, whereas it is the medical professional's role to describe functional limitation.  Dr. J.P. did not adequately explain why the Veteran's psychiatric disorder would not permit some level of substantially gainful employment.  

In addition, Dr. J.P. assessed the Veteran with a GAF of 47, which indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The record consistently shows that the Veteran's speech was pleasant, cooperative, goal-directed, and fully alert and oriented.  His speech was normal, his mood was ok, his affect was euthymic, his insight and judgment were normal, and his attention, concentration, and memory were good.  These findings are hardly consistent with a GAF assessment of 47, which detracts from the probative value of Dr. J.P.s examination.

Instead, the contemporaneous treatment records show that the Veteran's service-connected disabilities do not prevent the Veteran from working.  Indeed, the VA examiners opined that the Veteran service-connected disabilities limited him to sedentary work that did not require driving vehicles or hard physical labor.  Even the Veteran indicated that he could work better by himself, but he was unable to find that type of employment.  The inability to find employment does not indicate an inability to perform employment.  Thus, greater weight is given to the opinions of the VA examiners as their opinions are supported by and consistent with the evidence of record.

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be have the greatest probative value, and therefore, are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  

Indeed, based on his history of working as a utility man and his college education, coupled with service-connected disabilities that would only limit him to sedentary work that did not require driving vehicles or hard physical labor, the Board finds that the above limitations do not completely erode the job base and the Veteran is able to perform work within the above limitations.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a).

In addition, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran was rendered unemployable due to his service-connected disabilities prior to meeting the schedular requirements.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not warranted.

ORDER

A compensable disability rating for carotid artery disease is denied.

Entitlement to TDIU is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


